DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims an application member as recited in claim 1.
	The closest prior art, Jessemey et al., U.S. Pre Grant Publication 2013/0145624, teaches a personal care appliance such as a mascara brush comprising a thermoplastic elastomeric material having a tensile strength of about 10 MPa.  Jessemey fails to teach or suggest that the thermoplastic elastomer material is a thermoplastic styrene.  Additionally, Jessemey fails to teach or suggest that the thermoplastic styrene contains at least 15% by weight of polyolefin filler wherein the polyolefin filler comprises polyethylene.  Also, Jessemey fails to teach or suggest that the thermoplastic styrene comprises less than 20% by weight of a filler wherein the filler is selected from CaCO3, aluminum and its mineral compounds, kaolin, and zinc and its mineral compound.
	Additional prior art, Knoll et al., U.S. Patent Number 6,673,857, teaches a thermoplastic elastomer composition used for mouldings comprising 5 to 99% by weight of block copolymer comprising a thermoplastic styrene [column 1, lines 1-18 and 56-63] and 0-50% by weight of polyolefin wherein the polyolefin can include polyethylene [column 3, lines 7-9].  Knoll fails to 
	Neither Jessemey nor Knoll, taken alone or in combination teach or offer a suggestion for the claimed applicator member as recited in claim 1.

	In summary, claims 1-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786